PER CURIAM.
Rebecca Lukowsky appeals the dismissal of her legal malpractice action for failure to appear at a pretrial status conference. The record before us does not support a finding that Lukowsky exhibited a deliberate and contumacious disregard of the trial court’s authority which would warrant the drastic sanction of dismissal. Mercer v. Raine, 443 So.2d 944 (Fla.1983). We reverse and remand to the trial court for further proceedings which may include the imposition of lesser sanctions.
Reversed and remanded.